PER CURIAM:
Plaintiff, a prisoner in the New York State prison system serving a felony sentence, was held for an extensive period in administrative segregation in three different institutions. On a jury verdict finding that the prison system gave no periodic review (that was not found to be a sham) of his administrative segregation status, plaintiff was awarded damages. Defendants claim that they are entitled to qualified immunity.
Hewitt v. Helms, 459 U.S. 460, 477 n. 9, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983), instructs that “[pjrison officials must engage in some sort of periodic review of the confinement of ... inmates [in administrative segregation].” Defendants contend that the jury’s finding should be set aside and a new trial ordered because there were deficiencies in the conduct of the trial, including improper charges on certain questions to the jury. While some of defendants’ arguments are not insubstantial, they were not clearly or properly brought to the trial judge’s attention.
As plaintiff acknowledges, this case depends on its own particular facts. We find no grounds for reversal. The judgment of the district court is therefore AFFIRMED.